FIRST DIVISION
                            PHIPPS, C. J.,
                    ELLINGTON, P. J., and BRANCH, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              http://www.gaappeals.us/rules/


                                                                 December 12, 2014




In the Court of Appeals of Georgia
 A13A0444. WALKER v. THE STATE.

      ELLINGTON, Presiding Judge.

      A Houston County jury found Ernest Walker guilty beyond a reasonable doubt

of possession of cocaine with intent to distribute and obstruction of a law

enforcement officer. Walker appealed to this court, and we reversed in Walker v.

State, 323 Ga. App. 558 (747 SE2d 51) (2013). The Supreme Court of Georgia

granted certiorari and reversed our decision. State v. Walker, _ Ga. _ (Case No.

S13G1793, decided October 20, 2014). Accordingly, our decision is vacated, the

judgment of the Supreme Court is made the judgment of this Court, and the lower

court’s judgment is affirmed.

      Judgment affirmed. Phipps, C. J., and Branch, J., concur.